DETAILED ACTION
Examiner’s Comments

1.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claims 14 have been renumbered claim 14 and claim 15.
		
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 14 – 20 have been changed below:
14. (New) The nanowire transistor of claim 1, wherein the interfacial layer of the source stack is a monolayer of a Group III element.
15. (New) The nanowire transistor of claim 1, wherein the interfacial layer of the drain stack is a monolayer of a Group V element.
16. (New) The nanowire transistor of claim 1, wherein the interfacial layer of the drain stack is a monolayer of a Group VI element.
17. (New) The nanowire transistor of claim 1, wherein the interfacial layer of the drain stack is a monolayer of a Group III element.
18. (New) The nanowire transistor of claim 1, wherein the undoped channel region, the undoped semiconductor source region, and the undoped semiconductor drain region are all comprised of the first semiconductor material.
19. (New) The nanowire transistor of claim 17, wherein the first semiconductor material is one of: silicon, germanium, silicon carbide, a compound semiconductor, a fullerene, or an alloy comprising two or more of silicon, germanium, carbon and tin.
20. (New) The nanowire transistor of claim 1, wherein the undoped semiconductor source region and the undoped semiconductor drain region are not comprised of the first semiconductor material.
21. (New) The nanowire transistor of claim 1, wherein the source conductor comprises a degenerately doped n-type semiconductor.

Allowable Subject Matter

1.	Claims 1 - 21 are allowed over prior art of record.

					Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
After further search and consideration of Applicants' response and Terminal Disclaimer filed on 05/13/22, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the undoped semiconductor source region is included in a source stack having a source conductor and an interfacial layer coaxially wrapped around the semiconductor source region, and the undoped semiconductor drain region is included in a drain stack having a drain conductor and an interfacial layer coaxially wrapped around the semiconductor drain region” as recited in claim 1.
The Terminal Disclaimer, which filed on 05/13/22, has been approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826